People ex rel. Bruan v Brann (2021 NY Slip Op 01056)





People ex rel. Bruan v Brann


2021 NY Slip Op 01056


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2021-00902

[*1]The People of the State of New York, ex rel. Kristin Bruan, on behalf of Joseph Amico, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Kristin Bruan pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Courtney Charles, Hannah X. Scotti, Johnnette Traill, and Nancy Fitzpatrick Talcott of counsel), for respondent.

Writ of habeas corpus in the nature of an application to release Joseph Amico upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 915/2020.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., CHAMBERS, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court